DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration of the arguments presented in the Appeal Brief, Examiner finds that the following limitations of Claim 1 are not fairly taught or suggested by the references of record in the application:
There is no specific motivation in the cited references to perform the plasma treatment of Claim 1 prior to the other coating steps disclosed in Claim 1 (Qiu ‘457 generically discloses combination with plasma treatments at PG 105, and Lopez-Alemany does not disclose application of further coating layers after its plasma treatments).
Qiu ‘457 wants to control the elastic modulus of the final lens (see e.g. PG 0136), but does not provide data regarding the starting elastic modulus to determine if a degree of change commensurate with the claimed equation in Claim 1 is achieved.  Further, Qiu ‘457 does not expressly link non-polymeric acid concentrations to control or modification of the elastic modulus of the lens.
Since the cited references do not teach or suggest every limitation of Claim 1, the previous rejection of Claim 1 and claims dependent therefrom are withdrawn.  Further search and consideration has not found a reference or combination of references, alone .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/MICHAEL G MILLER/             Examiner, Art Unit 1712            

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712